Title: From Benjamin Franklin to St. Farre, 31 March 1782
From: Franklin, Benjamin
To: St. Farre, abbé —— de


Sir,
Passy, March 31. 1782.
I do not recollect that I have ever known or seen the Person you mention; and it is certain that I never knew or heard that Mr. De Beaumarchais was charged with the Payment of Gratifications to those who had been Prisoners of War or that any such Gratifications were allowed, so that I could not have sent any Person to that Gentleman for such Purpose. I honour the Goodness of your Heart, and I ought not to permit by my Silence your being imposed on by these Deceivers. Success might encourage this young Impostor to rely on such Artifices for a Subsistence; he might by Practice become more expert, and become a Pest to Society. Such Frauds are vastly more pernicious than Simple Theft, for they wrong not only the Person deceived of the Sum obtained, but they create a Diffidence which prevents the relief of Persons whose Misfortunes & Distress are real. I have the honour to be, Sir, &c—
Mr. L’Abbé de St. Favre, Prieur de St. Martin.
  La Lettre cy dessus à été envoyée en François
